Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000831
                                                      24-JAN-2013
                                                      10:30 AM
                          SCPW-12-0000831

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        MICHAEL C. TIERNEY,
                            Petitioner,

                                vs.

     TED SAKAI, DIRECTOR OF PUBLIC SAFETY, STATE OF HAWAI#I,
                           Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner Michael C. Tierney submitted a petition for

a writ of mandamus, which was filed on December 27, 2012.

Petitioner seeks an order directing Ted Sakai, the Director of

the Department of Public Safety (“DPS”), State of Hawai#i (“the

State”), to “app[ro]ve dental treatment, teeth cleaning, root

canal, cavity fix, cancer treatment and treatment for concussion

for brain trauma.”   Upon consideration of the petition and the

documents attached thereto and submitted in support thereof, it

appears that petitioner is not entitled to mandamus relief.

Petitioner fails to demonstrate that DPS is purposefully ignoring

or failing to respond to his dental or medical needs and the

documents attached to the petition demonstrate that DPS has

provided petitioner medical and dental care within the purview of
the State’s services, has apprised petitioner of the option to

seek outside care for services not covered by the State, and has

offered services for pain relief, if necessary.   See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996)

(mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available); Estelle v. Gamble, 429 U.S. 97, 104 (1976)

(prison officials are prohibited from “unnecessarily and wantonly

inflicting” pain on an inmate by acting with “deliberate

indifference” toward the inmate’s serious medical needs).

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 24, 2013.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack


                                2